 DECISIONS OF NATIONAL LABOR RELATIONS BOARDPlasterers' Local No. 1, Operative Plasterers' andCement Masons' International Association of theUnited States and Canada, AFL-CIO and Brinck& Schmidt, Inc. and International Brotherhood ofPainters and Allied Trades, District Council No.12, AFL-CIO. Case 9-CD-334November 9, 1977DECISION AND DETERMINATION OFDISPUTEBY MEMBERS JENKINS, PENELLO, AND MURPHYThis is a proceeding under Section 10(k) of theNational Labor Relations Act, as amended, follow-ing charges filed on May 10, 1977, by Brinck &Schmidt, Inc., herein called the Employer, allegingthat Plasterers' Local No. 1, Operative Plasterers'and Cement Masons' International Association ofthe United States and Canada, AFL-CIO, hereincalled the Plasterers, has violated Section 8(b)(4)(D)of the Act by threatening, coercing, and restrainingthe Employer with an object of forcing the Employerto assign certain work to employees represented byPlasterers rather than to employees represented byInternational Brotherhood of Painters and AlliedTrades, District Council No. 12, AFL-CIO, hereincalled the Painters.Pursuant to notice, a hearing was held beforeHearing Officer Francis X. Schwegmann on May 31and June 2 and 6, 1977. All parties appeared at thehearing and were afforded full opportunity to beheard, to examine and cross-examine witnesses, andto adduce evidence bearing on the issues. Thereafter,the Employer and the Plasterers filed briefs.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, theNational Labor Relations Board has delegated itsauthority in this proceeding to a three-member panel.The Board has reviewed the Hearing Officer'srulings made at the hearing and finds that they arefree from prejudicial error. They are hereby affirmed.Upon the entire record in this case, including thebriefs of the parties, the Board makes the followingfindings:I. THE BUSINESS OF THE EMPLOYERThe parties stipulated that the Employer, an Ohiocorporation, is engaged in the painting contractorbusiness in Cincinnati, Ohio, and that during themost recent 12-month period it purchased andreceived goods valued in excess of $50,000 frompoints outside the State of Ohio. Accordingly, wefind that the Employer is engaged in commercewithin the meaning of Section 2(6) and (7) of the Act233 NLRB No. 53and it will effectuate the policies of the Act to assertjurisdiction herein.II. THE LABOR ORGANIZATIONS INVOLVEDThe parties stipulated and we find that thePlasterers and Painters are labor organizationswithin the meaning of Section 2(5) of the Act.111. THE DISPUTEA. The Work in DisputeThe work in dispute is the spray application of"Albi-Clad 89S" as a fireproofing material to steelbeams and columns at the Dry Creek Waste WaterTreatment Plant located at Bromley, Kentucky.B. Background and Facts of the DisputeOn or about August 1, 1975, the Employer enteredinto a contract with the R. J. Beischel BuildingCompany covering the work in dispute. The contractcalls for the Employer to provide the "paint-onintumescent mastic fireproofing" at the Bromley,Kentucky, Dry Creek Waste Water Treatment Plant.Beischel is the prime subcontractor on the project,with the Foley Construction Company the generalcontractor for the entire project. The actual workcovered by the subcontract involves spraying thecontents of 55-gallon drums of ready-mix Albi-Clad89S to a 3/16-inch thickness on structural steelbeams and posts, and smoothing and finishing thesprayed coating by means of either a paintbrush orpaintroller.Shortly after the Employer was awarded thecontract, Edward Hartkemeyer, business agent of thePlasterers, contacted Elmer Schmidt, the Employer'spresident, claiming that the application of Albi-Clad89S belonged to the Plasterers and requestingSchmidt to sign the Plasterers contract. Schmidtrefused, stating that he was a painting contractor,that the job had been bid on the basis of usingpainters, that he had a contract with the Painters,and that he intended to use painters on the job.Several times thereafter Hartkemeyer contactedSchmidt, and each time Schmidt told him that he hada contract with the Painters and that as long as hecould get painters pursuant to the contract he woulduse painters for the work in question.In March 1977, the Employer began working at thejobsite using painters to apply the Albi-Clad 89Sfireproofing material. After the work had started,Hartkemeyer met Schmidt at the jobsite and againunsuccessfully claimed that the work belonged toplasterers. At this time Hartkemeyer told Schmidtthat he would take the dispute to the ImpartialJurisdictional Disputes Board (IJDB). Subsequently,360 PLASTERERS' LOCAL NO. Ithe Plasterers presented the issue to the IJDB whichruled that the work, based on trade practice,belonged to the Plasterers. When Hartkemeyerrequested that the Employer abide by the IJDBaward, the Employer refused on the ground that itwas not bound by that award. Shortly thereafterHartkemeyer again asked Schmidt to abide by theIJDB award and, when Schmidt refused, stated thathe would take other measures to see that theEmployer used plasterers.On May 2, 1977, Hartkemeyer, along with severalmembers of the Plasterers, came on the jobsite wherethey engaged in a conversation with Wayne Meyer, apainter working at the site. Meyer testified that theyrequested and encouraged him to "take a couple ofdays off" or "take a couple of days off sick." Meyerrefused. During this same jobsite visit, Hartkemeyeralso asked Beischel's field superintendent, RussWaters, to abide by the IJDB award. Watersexplained that he could not get involved in any labordispute.On Friday, May 6, Hartkemeyer returned to thejobsite and showed copies of the IJDB decision tovarious workmen on the job. Meyer testified thatHartkemeyer told him he was going to bring thething to a head Monday, explaining that he wasgoing to put a picket up on Monday. On Monday,May 9, several members of the Plasterers appeared atthe jobsite entrance. Two of the men carried picture"signs" of a rat with his tail wrapped around apaintbrush. Following the appearance of the plaster-ers, the electricians, who were already on the jobsite,refused to perform any work until after they talkedwith their business agent. The electricians returned towork about 9:30 a.m. The ironworkers on the sitealso refused to work and stayed off the job the entireday. The plasterers again appeared at the jobsite onMay 10 carrying the picture "signs," but left thejobsite about 9:30 a.m. There is no evidence that anyemployees refused to work on Tuesday.C. Contentions of the PartiesThe Plasterers contends that its conduct was notviolative of Section 8(b)(4)(D) of the Act, but ratherwas nothing more than an attempt to resolve thedispute by discussion, peaceful persuasion, andorderly dispute settlement procedures, and, when allof these failed, by publicizing the Painters breach ofits contractual obligation to abide by the decision ofthe IJDB which had awarded the work to thePlasterers. The Plasterers also contends that there isno evidence that the refusals of the ironworkers orelectricians to perform work on May 9 were relatedto the Plasterers demonstration on that date. Alter-natively, the Plasterers contends that the work shouldbe awarded to its members based on historical andtrade practices.The Employer contends that there is reasonablecause to believe that the Plasterers violated Section8(b)(4)(D) of the Act and that there is no voluntarymethod of adjustment to which all parties haveagreed to be bound. The Employer claims that it isnot bound by IJDB awards since it has not signed astipulation to that effect, it is not a member of astipulated employer association, it is not a party toany collective-bargaining agreement providing forsettlement of such disputes by the IJDB, and it didnot appear and participate in any IJDB proceeding.The Employer also claims that the disputed workshould be awarded to painters because they possessthe skills required to perform the work; the Employerhas a collective-bargaining agreement with thePainters; and economy and job efficiency dictatethat the work be performed by painters.D. Applicability of the StatuteThe Board is satisfied that there is reasonable causeto believe that Section 8(b)(4)(D) has been violated.We find no merit in the Plasterers contention that itwas merely publicizing its dispute with the Painters.The testimony shows that a representative of thePlasterers on numerous occasions demanded thework in dispute from the Employer and solicited anemployee to cease working on the project. When thisfailed, the Plasterers brought "the thing to a headMonday" when several members of the Plasterersappeared at the jobsite gate carrying "signs" of therat with a paintbrush wrapped in its tail. In addition,while stationed at the jobsite gate, members of thePlasterers spoke with other individuals coming ontothe jobsite, some of whom turned around and left,and the Plasterers offered no evidence that they inany way indicated to any of the employees comingthrough the gate that their "demonstration" was notan inducement to other employees to cease working.We are also satisfied, for the reasons stated by theEmployer, that there is no agreed-upon method forvoluntary settlement of the dispute. Accordingly, weconclude that the dispute is properly before us fordetermination.E. Merits of the DisputeIn making a determination of dispute underSection 10(k) of the Act, the Board finds thefollowing factors relevant:i. The collective-bargaining agreementsThe Employer has had a history of collective-bargaining with the Painters for several years. The361 DECISIONS OF NATIONAL LABOR RELATIONS BOARDPainters most recent agreement with the Employerprovides that its members shall perform all "painting,decorating, taping and paperhanging work in all theirbranches and all preparatory work." The Employerhas no contract with the Plasterers, but the Plasterersmost recent contract with the local Plastering andLathing Contractors Association provides that itapplies on jobs where "cementitious type fireproofingis the material being applied with the gun. " (Emphasissupplied.) Although the Plasterers does not have acollective-bargaining agreement with the Employer,it contends that the work in question is not paintingwithin the meaning of the Painters contract, butrather is fireproofing, the application of which hastraditionally been the work of plasterers. TheEmployer asserts that the Plasterers contract jurisdic-tional clause applies to "cementitious" type fire-proofing and that Albi-Clad 89S, is an "intumes-cent" I mastic, further described as a "modified vinylrich heavy bodied mastic containing basically oneform of inorganic fibers and a solvent based systemutilizing a blend of aromatic solvents." It is alsodescribed as having a flash point of 50 degreesFahrenheit, is red-labeled because of this flash point,and during application requires ventilation and firesafety precautions. The manufacturer claims thatAlbi-Clad 89S has a smoother surface and isrecommended for application to interior exposureswhere heavy service abuse or exposure to public viewis anticipated. On large orders special color pigmen-tation is available. The Employer's contract withBeischel requires that "While still wet, the coatingshall be smoothed to specified texture with a wetsharp nap roller. This texture coating only applies toareas visible after finish of construction. The finishcoat shall be free of lumps and drips." Mr. Schmidttestified that approximately 90 percent of the Albi-Clad 89S, as applied under the present contract, willbe exposed to public view and finished smooth witheither a brush or roller.It is clear that Albi-Clad 89S is a dual-functioncompound that serves both as a fireproofing materialand a decorative finish surface covering. Notwith-standing its fireproofing qualities, Albi-Clad 89S,when used as the finish or decorative coat exposed topublic view, appears to fall within the scope of thePainters contract with the Employer as decorativework. Consequently, this factor favors awarding thedisputed work to employees represented by thePainters.' Webster's Third New International Dictionary (unabridged ed., 1971)defines "intumescent" as "2 of paint: Swelling and charring when exposedto flame and forming an insulating fire-retardant barrier between the flameand the coated material." "Cementitious" is defined as "having theproperties of cement: like or relevant to cement (the adhesion of materials)."2 The plasterers are trained for and traditionally have applied cementi-2. Company and industry practiceAlbi-Clad is a relatively new product that has beenused for fireproofing purposes since the late 1960's.The Employer, after its representatives completed a2-day training course at the Albi plant in Rockville,Connecticut, was certified as a qualified applicator ofAlbi fireproofing materials in September 1976. Whilethe Employer has had no prior experience in theapplication of Albi-Clad 89S, Schmidt testified tovarious construction projects over the past severalyears where the application of Albi-Clad 89S wasapplied by painters. At the same time, Mr. Brown ofBrown Plastering Company testified that his firmbecame certified by Albi in 1974 and that he hasapplied Albi-Clad 89S on several projects since thenusing plasterers. However, on cross-examination, Mr.Brown testified that in 1974 his company took overthe Albi-Clad application from the Wm. E. TennisonCompany, a painting company, and that he wasaware of the fact that prior to his taking over theAlbi-Clad work Tennison used painters to apply theproduct. Other evidence shows that both paintingand plastering contractors are certified Albi-Cladapplicators. Of the four bids submitted for the workin dispute, three were submitted by painting contrac-tors with Brown Plastering being the fourth bidder.This factor, therefore, favors neither employeesrepresented by the Plasterers nor employees repre-sented by the Painters.3. Relative skillsThe record shows that both groups of employeesare experienced in using the basic tools necessary,i.e., spray guns, pumps, and compressors, and noneof the parties seriously questions the competency ofeither group to perform the work.2As noted above,Albi-Clad 89S appears to be a relatively new productto be used in fireproofing, and the record shows thatboth the Employer and Brown Plastering Companysent representatives to the Albi Training Programwho then trained other employees of their respectiveemployers. That Albi-Clad is relatively new in thefield is further attested to by the fact that Hartkem-eyer asked Brown if his trained applicator could beloaned to the Employer if the Plasterers wereawarded the work. Apparently, at the time thePlasterers did not have a reservoir of trained Albi-Clad applicators.tious types of fireproofing using spray guns, pumps, and compressors, whilethe painters use similar equipment in applying heavy finish coats such asblock sealer. In addition, as the record reflects, both painters and plasterershave been trained and certified by the Albi Company as qualified Albi-applicators.362 PLASTERERS' LOCAL NO. 1This factor, therefore, favors neither employeesrepresented by the Plasterers nor employees repre-sented by the Painters.4. Economy and efficiency of operationsThe evidence supports the Employer's argumentthat its use of plasterers would increase its directlabor costs and, where it is using two painters on thejob, additional costs would result from the Plastererscontract requirements that, where two or morepumps are operating, there must be a third plastereron the job who would perform incidental functionsand act as a relief man. Also, where two or moreplasterers are working, one of them must 'bedesignated foreman at a higher rate of pay. ThePainters contract has no similar "operating pump"requirement and no foreman at the higher rate of payneed be designated unless there are at least fivepainters on the job. Schmidt also testified that, if hewere forced to hire plasterers to do the work, hewould have to assign one of his painters to the job asforeman in order to be assured that the work wasbeing done according to the Employer's standards.The Employer further asserts that the fact that theuse of plasterers would result in increased costs isreflected in the fact that of the four bids submittedthree were submitted by painting contractors whichranged from the Employer's low bid of $216,000 to$247,000, whereas Brown Plastering Company's bidwas $342,000. The differences in the bids submitted,although not in any way conclusive as to theeconomy factor, do appear to have some relevance.Based on all of the above circumstances, the factorof economy and efficiency supports the award of thework in dispute to employees represented by thePainters.5. SafetyAlbi-Clad 89S, a solvent-based product having aflash point of 50 degrees, is a "red-label" productrequiring certain safety procedures. The evidenceshows that the Employer's painters spend approxi-mately 50 percent of their time in work using solvent-based products with dangerous flash points. Mr.Brown, on the other hand, testified that his plasterersuse solvent-based products "less than 5% of the time"and work with water-based materials the remaining95 percent of the time. In view of the obviouslygreater overall experience of painters in working withsolvent-based products and their inherent dangersand required safety procedures, this factor supportsthe award of the work in dispute to employeesrepresented by the Painters.3 Cf. Operative Plasterers' and Cement Masons' International Associationof the United States and Canada. Local 80. AFL CIO (Jack Ebert andCompany), 226 NLRB 242 (1976).6. Joint Board awardsThe Plasterers submitted into evidence numerousJoint Board awards, including the April 15, 1977,award by the IJDB concerning the work in disputeherein. All of these awarded the application offireproofing material to employees represented bythe Plasterers. No Joint Board awards were submit-ted which awarded fireproofing work to employeesrepresented by the Painters.This factor favors awarding the disputed work toemployees represented by the Plasterers.7. Employer assignment and preferenceThe disputed work is now being performed byemployees represented by the Painters pursuant tothe Employer's assignment. The Employer is satisfiedwith the quality of the work, all of which has passedinspection to date, and prefers that the work beperformed by painters. The Employer's currentassignment and preference thus favor the award ofthe work to these employees.ConclusionsUpon the record as a whole, and after fullconsideration of all relevant factors involved, weconclude that the employees who are represented bythe Painters are entitled to perform the work indispute. In reaching this conclusion, we haveparticularly relied on the Employer's collective-bar-gaining agreement with the Painters, economy andefficiency of operations, safety, and the Employer'sassignment and preference that painters do the workin dispute. We have given particular considerationand weight to the fact that approximately 90 percentof the applied Albi-Clad 89S will serve as the finishor decorative coat exposed to public view.3We shalltherefore determine the dispute before us by award-ing the work involved herein to employees represent-ed by the Painters, but not to that Union or itsmembers. Our determination is limited to the work incontroversy being performed by the Employer at theDry Creek Waste Water Treatment Plant located atBromley, Kentucky.DETERMINATION OF DISPUTEPursuant to Section 10(k) of the National LaborRelations Act, as amended, and upon the basis of theforegoing findings and the entire record in thisproceeding, the National Labor Relations Boardhereby makes the following Determination of Dis-pute:363 DECISIONS OF NATIONAL LABOR RELATIONS BOARDI. Employees employed by Brinck and Schmidt,Inc., who are represented by International Brother-hood of Painters and Allied Trades, District CouncilNo. 12, AFL-CIO, are entitled to perform the workof spray application of Albi-Clad 89S as a fireproof-ing material to steel beams and columns at the DryCreek Waste Water Treatment Plant located atBromley, Kentucky.2. Plasterers' Local No. 1, Operative Plasterers'and Cement Masons' International Association ofthe United States and Canada, AFL-CIO, is notentitled by means proscribed by Section 8(b)(4)(D)of the Act to force or require Brinck and Schmidt,Inc., to assign such spray application work toindividuals who are represented by that labororganization.3. Within 10 days from the date of this Decisionand Determination of Dispute, Plasterers' Local No.I, Operative Plasterers' and Cement Masons' Inter-national Association of the United States andCanada, AFL-CIO, shall notify the Regional Direc-tor for Region 9, in writing, whether it will refrainfrom forcing or requiring the Employer, by meansproscribed in Section 8(b)(4)(D), to assign the workin dispute to employees represented by that labororganization rather than to the employees employedby the Employer and represented by InternationalBrotherhood of Painters and Allied Trades, DistrictCouncil No. 12, AFL-CIO.364